Citation Nr: 1509895	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to February 1984.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this appeal during hearings at the RO in August 2012 and May 2014, the first before a local Decision Review Officer and the second by videoconference before the undersigned Veterans Law Judge of the Board.

VA processed this appeal partly electronically utilizing Virtual VA, which is a paperless claims processing system.  Accordingly, consideration of this appeal must take into account both the records in the physical portion of the claims file and those being maintained, instead, electronically (paperless).

VA treatment records recently associated with Virtual VA and a report of VA examination in December 2011 indicate the Veteran is currently being treated for mental health symptoms not attributed to PTSD.  The Board thus has recharacterized his claim to include all psychiatric disorders, not just PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

But rather than immediately deciding, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) since it requires further development.  



REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, this claim, but this development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

First, during the course of this appeal, the RO afforded the Veteran a VA examination, but the report of this examination is inadequate to decide this claim.  The VA examiner found the Veteran's psychiatric disorders unrelated to his military experience.  However, as the Veteran indicated during his May 2014 hearing before the Board, when the VA examiner questioned him regarding the events in service he believed were especially traumatic ("stressors"), he described post-service stressors only.  Allegedly, being unrepresented in this appeal, he had no guidance as to the information needed concerning what had occurred during his service versus also since.  It was only later, during his hearing before the Board, when the Veteran had someone sit in with him during the proceeding to try and clarify things he needs to know and understand.  To date, no clinician has considered whether the Veteran's alleged stressor in service, described in detail during his May 2014 hearing before the Board, see transcript at pages 3-5, played a causative role in the later development of any psychiatric disorder.  So this additional medical comment is needed before deciding this claim.

Second, after the RO issued its statement of the case (SOC), it associated pertinent VA treatment records with the Veteran's electronic file.  The RO did not however consider these additional records in the first instance in support of this claim and there is no evidence of record indicating the Veteran has waived his right to have the RO do so.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiner who evaluated the Veteran in December 2011, if still available, for an addendum opinion on the etiology of the Veteran's psychiatric disorders.  Ask her to follow the instructions below.

a.  Review the December 2011 examination report and opinion. 

b.  Consider the Veteran's alleged in-service stressor, which he described during his August 2012 and May 2014 hearings.  

i.  In August 2012, he testified that, as a helicopter refueler, he was exposed to numerous dangerous situations, including hot refueling training, where guys got hurt when fuel spilled on them.

ii.  In May 2014, he testified that JP4 fuel spilled on him during one of the training exercises, necessitating the operation to be shut down and causing him to fear for his life (refueling takes place with helicopter still operating and static jumping off the blades).  

c.  Provide supplemental opinion as to whether and why that alleged stressor does or does not change the prior opinion, including by discussing whether the stressor is sufficient to support a PTSD diagnosis.  

d.  Also provide an opinion as to whether any psychiatric disorder that has been diagnosed since the filing of this claim is as likely as not the result of that reported stressor in service.  So don't just consider whether service connection specifically for PTSD is warranted, but, again, also all other mental disorders that have been diagnosed.

e.  Provide explanatory rationale for all opinions expressed, irrespective of whether favorable or unfavorable to this claim, preferably citing the objective medical findings leading to the conclusions.

f.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

*If, for whatever reason, this prior examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications.  This may require having the Veteran reexamined, but this is left to the designee's discretion of whether another examination is needed.  If determined one is, then schedule this additional examination.

2.  Review the addendum opinion to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 


3.  Then readjudicate this claim as recharacterized, to include all psychiatric disorders, in light of this and all other additional evidence in the Veteran's electronic file (Virtual VA).  If the claim continues to be denied, send him a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

